Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “allowing the specific player to play the battle royal game”.  This is meant to be “royale”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 20180093187) in view of Eichler (US 20050086301)
It is noted by examiner that steps (b) and (c) of the independent claims are listed as contingent language, thus these steps are not positively recited as occurring.  The broadest reasonable interpretation of the claims would include an interpretation wherein “information on the specific item” is not acquired, “the specific player” does not enter the second state, and thus steps (b) and (c) never occur.  Further, limitations which further limit steps (b) and (c) may also not occur, as these steps only occur under the circumstance that “information on the first in-box item is acquired” and “the specific 
In claims 1 and 13 Mabuchi discloses	
(a) A game server performing one of (i) a process of allowing a specific player in the first state among the game players to select one or more specific items among (i-1) one or more personal items owned by the specific player and (i-2) one or more shared items and (ii) a process of allowing the specific items to be selected by using a first algorithm (paragraph 111-113, the selection of the at least one first in game box item occurs thru the building of a deck, this occurs in the “first state” as it occurs “before the game starts” these are from possessed game items, which would be items owned by the player.  The possessed game objects are shown in figure 3. It is noted by examiner that “among (i-1)…(i-2)” is interpreted as alternative language, as such only teaching (i-1) teaches the invention as claimed)
(b) if information on the specific items is acquired, the game server performing a process of generating a specific supply box, corresponding to the specific player, which includes the specific item and (paragraph 118, the object is dragged and dropped onto the field with the specific item)
If the specific player enters the second state, the game server performing a process of providing the specific supply box by referring to the information on a location of an avatar of the specific player on a specific map, at a specific time and a process of allowing the specific player to play the battle royal game by using the specific supply box that is provided (paragraphs 123 and 130.  The player places an object related to their location on a map, and then is capable of picking it back up and using the contents after a timer has elapsed)

Mabuchi fails to disclose that the specific time is determined randomly, however Eichler discloses power-ups which are spawned at random times (paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Mabuchi with Eichler in order to make the game more unpredictable.
In claims 2 and 14, Mabuchi discloses if metadata on the location of the avatar is acquired, the game server performs a process of determining information on a specific location of the specific supply box to be provided on the specific map as specific coordinates which represents one of (i) coordinates corresponding to the location of the avatar (paragraph 118, the object is dragged and dropped to the specific location from the avatar’s location.  It is noted by examiner that metadata is interpreted as being taught by this prior art, as this is data being provided to the computer in order to perform the task within the game.)
In claims 3 and 15, Mabuchi discloses the game server performs a process of allowing the specific player to adjust the specific distance if the game server detects at least one of (ii) a case where the specific player uses a certain item owned by the specific player (paragraph 118, the movable range is set in advance to each object type, thus the object types with the larger movable ranges are distance adjusting items)
In claims 4 and 16, Mabuchi discloses if the specific supply box is determined to be provided to the specific player, the game server performs a process of providing a radio communication tool to the specific player, and if the specific supply box is provided at the specific time, the game server performs a process of transmitting a first notification which includes information on a specific location of the specific supply box to be provided on the specific map to the specific player through the radio communication tool (the map of figure 4 is interpreted as the radio communication tool.  It is noted by examiner that the broadest reasonable interpretation of a radio communication tool includes graphical 
In claims 5 and 17, Mabuchi discloses providing a graphic object related to the radio communication tool on a display of a user device of the specific player before the specific time, performs a process of not displaying the graphic object related to the radio communication tool, and after the specific time, performs a process of displaying the graphic object related to the radio communication tool (figure 5 5A, the graphic object is displayed within the map once it is placed on the map, whereas it is not displayed on the map in figure 4 (instead being below the map and thus not part of the radio communication tool)
In claims 6 and 18, Mabuchi discloses in case that the specific supply box is being attacked by another player, the game server performs a process of transmitting a second notification which includes information that the specific supply box is being attacked by said another player (figure 5, the attacking graphic is shown as an explosion above 5A)
In claims 7 and 19, Mabuchi discloses the game server performs a process of allowing the specific player to add a function of a CCTV capable of monitoring nearby area of the specific supply box if the game server detects at least one of (ii) a case where the specific player uses a certain item owned by the specific player (figure 5 shows the “CCTV”, which is the map which shows the player locations, the nearby area of the specific supply box when the supply box is used.
In claims 8 and 20, Mabuchi discloses the specific supply box is acquired by the specific player, the game server performs a process of allowing a certain amount of in game currency, owned by the specific player, to be paid as a transmission fee of the specific supply box (paragraph 212 discloses item purchasing with currency)

In claims 10 and 22, Mabuchi discloses the game server performs a process of allowing the transmission fee to be paid by the specific player at a moment the supply box is opened by the specific player wherein if the specific player is killed by another player while opening the supply box, the game server performs (i) a process of displaying an acquisition user interface on a user device of said another player, which supports said another player to acquire the specific item included in the specific supply box, or (ii) a process of displaying a destruction user interface on the user device of said another player which supports said another player to destroy the specific supply box and wherein if none of attempt to open the specific supply box is performed by the specific player, the game server performs a process of displaying the destruction user interface on the user device of said another player, which supports said another player to destroy the specific supply box (as described above, the broadest reasonable interpretation of the claims as per MPEP 2111.04 II includes any interpretations where the “if” statements simply do not occur.  As such, although the prior art of Mabuchi and Eichler does not disclose the positive recitation of these steps occurring, the prior art may simply not acquire information on the specific items, the specific player may not enter the second state, the specific player may not be killed, and as such these limitations never occur, thus teaching the broadest reasonable interpretation of the claims as written.)
In claims 11 and 23, Mabuchi discloses the game server performs a process of allowing the specific player to determine a level of the specific supply box, if the game server detects at least one of 
In claims 12 and 24, Mabuchi discloses in case the game players include a first player and a second player and that a first supply box corresponds to the first player and a second supply box corresponds to the second player the game server performs (i) a process of activation a first user interface to the first player, which supports a control of the first supply box for a predetermined period of time right after the first specific supply box is provided and (ii) a process of activating a second user interface to the second player which supports a control of the second supply box for the predetermined period of time right after the second specific supply box is provided (paragraph 123, the chest is changeable within a predetermined distance range once in every period of time, and this is true for the predetermined amount of time until the chest opens as per figure 7.  Paragraph 295 discloses any number of contenders, thus the second player performing the same tasks is disclosed)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715